Citation Nr: 0827621	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  08-22 042	)	DATE
	)
	)


THE ISSUE

Whether a June 29, 1960 decision of the Board of Veterans' 
Appeals (Board), which denied an increased rating for anxiety 
reaction with tinnitus aurium, should be revised or reversed 
on the basis of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date earlier than 
July 7, 2005 for the grant of a total disability rating based 
on individual unemployability (TDIU), to include whether 
there was CUE in a February 8, 1965 determination of the 
rating board, is addressed in a separate Board decision under 
a different docket number.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.

The veteran, the moving party, filed a September 2007 
statement which has been accepted as a motion to revise or 
reverse, on the basis of CUE, a June 29, 1960 Board decision, 
wherein the Board denied an increased rating for anxiety 
reaction with tinnitus aurium.  See 38 U.S.C.A. §§ 5109A and 
7111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.1400, 20.1403 
(2007).

The representative's statement in June 2008 clarified that 
the veteran was asserting CUE in the June 29, 1960 Board 
decision.  The veteran is also pursuing the matter of CUE in 
a subsequent rating board decision, but that matter is being 
adjudicated separately along with the issue of entitlement to 
an effective date prior to July 7, 2005 for the grant of a 
TDIU.

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  38 U.S.C. § 
7111(e).  Thus, as noted on the title page of this decision, 
the other claims are addressed in a separate decision.

For good cause shown, the veteran's appeal as to his earlier 
effective date claim has been advanced on the docket in 
accord with 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The record does not reveal any kind of error of fact or law 
in the Board's June 29, 1960 decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of a June 29, 1960 
decision of the Board wherein the Board denied an increased 
rating for anxiety reaction with tinnitus aurium on the basis 
of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.105(a), 
20.100, 20.1402, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the June 19, 1969 Board 
decision on appeal.

The veteran has alleged CUE in a June 29, 1960 Board 
decision, wherein the Board denied an increased rating for 
anxiety reaction with tinnitus aurium.  A decision issued by 
the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. 
§§ 20.1100, 20.1104(a)(1).  Previous determinations of the 
Board that are final and binding, including decisions of the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, 
however, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

Rule 1403, 38 C.F.R. § 20.1403 (2007), describes what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for Board 
decisions issued on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes 
relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3)  Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.  (38 
U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of clear and unmistakable error, the definition of clear and 
unmistakable error was based on prior rulings of the United 
States Court of Appeals for Veterans Claims (Court).  More 
specifically, it was observed that Congress intended that VA 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation of 
claims of CUE."  143 Cong. Rec. 1,567-68 (daily ed. Apr. 16, 
1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Thus, the Board is permitted 
to seek guidance as to the existence of clear and 
unmistakable error in prior Board decisions based on years of 
prior Court precedent regarding CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313. 

Historically, an April 1946 rating decision was granted 
service connection for psychoneurosis, anxiety, with 
disturbance of ear function, now diagnosed as psychoneurosis, 
anxiety hysteria, childhood origin, aggravated in combat.  A 
50 percent rating was assigned effective June 26, 1945 to 
July 22, 1946, and a 30 percent rating was assigned from July 
23, 1946.  The rating decision was based on the service 
treatment records as well as a post-service December 1945 VA 
examination report.  Thereafter, the disability rating was 
subsequently reduced to 10 percent from October 10, 1948 to 
August 12, 1957, and to non-compensable from August 13, 1957.  
At the time of that rating decision, the current March 1957 
VA examination report showed that the veteran was making a 
good living, had minimal psychiatric symptoms, and had 
tinnitus which had been held to be a manifestation of his 
service-connected psychiatric disorder.  

In December 1959, the veteran was hospitalized.  It was noted 
that the veteran was an electrician, but had been unemployed 
for the past 4 months which only lasted 3 days.  He felt 
uncomfortable on the job and did not associate with others at 
lunch.  He was terminated after he refused to work on a 
Saturday.  It was noted that the veteran had held 12-14 jobs 
in the last year.  Psychiatric evaluation revealed that the 
veteran was tense, anxious, and perspiring.  He had a fine 
tremor.  He had not been at all sociable and sat on the ward.  
He was preoccupied and had a rather doleful expression.  He 
responded readily when approached and was entirely 
cooperative.  His productions were spontaneous, but under 
diminished pressure.  In relating his story, he skipped a 
great deal and was not well organized.  His thinking had been 
entirely logical, however.  His mood was definitely 
depressed.  Here was evidence of psychomotor slowing.  He 
often thought, "what is the use?"  This occurred to him 
especially when he was dirking and he then he would talk 
about suicide.  Sometimes, he awoke early in the morning and 
was unable to get back to sleep.  His appetite was poor and 
he was generally withdrawn.  When he talked, however, he 
showed flashes of considerable feeling.  Apparently, he was a 
sensitive individual and was capable to strong emotional 
reactions.  There were no delusions evident.  He had 
hallucinations of his name being called by a brother.  Even 
when he was drinking heavily, he never had any "DT's" or 
hallucinosis.  He described frequent anxiety spells, panic 
reactions, feelings that others considered him inferior, and 
was preoccupied with the past and his family relationships.  
On one occasion, he expressed, not too clearly, the feeling 
that his older brother was his natural father.  His sensorium 
was completely clear.  His memory was good.  He had above 
average intelligence.  There were indications of some 
insight.  His judgment was adequate.  He was competent.  

Shortly after his admission, he was presented to a 
psychiatric conference.  It was the consensus that the 
veteran had a deep-seated neurosis with anxiety, with 
depressive and phobic features.  There was much speculation 
as to what precipitated his decompensation and 
hospitalization, but nothing definite was decided.  It was 
decided to treat him with chemotherapy.  The veteran began 
feeling improvement.  He became much more cheerful, sociable, 
and began sleeping well.  He maintained this improvement with 
weekend passes to his home.  It was noted that there was 
schizophrenic potential which should be kept in mind.  At the 
present time, most of the symptomatology was neurotic and 
depressive.  The veteran was discharged to home for a week 
and did well.  He then requested a discharge.  It was noted 
that he was seeking work and was hopeful of finding a job 
soon.  The diagnosis was anxiety reaction with phobic and 
depressive features, chronic, severe, treated, improved.  It 
was noted that his disorder was manifested by anxiety, 
tremor, desire to run and hide, trouble holding jobs, 
insomnia.  The external precipitating stress was unknown.  It 
was noted that the veteran had a very traumatic family 
background.  His estimated resultant incapacity was moderate 
impairment.  

In a February 1960 rating decision, the veteran's disability 
rating was increased to 30 percent effective December 4, 1959 
(the initial date of VA hospitalization) and the veteran's 
disability was recharacterized as anxiety reaction with 
phobic and depressive features with tinnitus.  The veteran 
appealed that decision.  On his VA form 1-9, he stated that 
his psychiatric disability was "precluding me from following 
any gainful occupation."

In a June 29, 1960 decision, the Board denied an increased 
rating.  His VA hospitalization was reviewed.  The Board 
concluded:

After a review of the finding recorded on Administration 
hospital report and other evidence, it is the 
determination of the Board that, under the applicable 
schedular provisions, a rating in excess of thirty per 
cent (30%) for the service-connected nervous condition 
including tinnitus aurium is not warranted.  

Law and regulations that were applicable to the veteran's 
psychiatric evaluation under Diagnostic Code 9407 at the time 
of the 1960 decision must be considered.  This diagnostic 
code provided 30 percent rating for definite impairment.  See 
Schedule for Rating Disabilities 1945, Loose Leaf Edition-
1957.  

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell, 3 Vet. App. at 313-14.  
However, upon review of the evidence then of record in 1969, 
it can be seen that the Board correctly stated the facts 
pertinent to the veteran's claim.  The VA hospitalization 
report was cited accurately and was addressed.  

The veteran contends that the Board did not properly develop 
the record.  For example, his Social Security statement, his 
Certificate of Social Insurance Award, a statement from his 
wife, and medical records, were not obtained.  However, a 
failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  Thus, a failure to 
fully develop the record, even if true, is not CUE.  See 38 
C.F.R. § 20.1403 (d).

The veteran also essentially contends that the evidence was 
improperly weighed or evaluated.  However, a disagreement 
with how facts were evaluated is inadequate to raise the 
claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Thus, while the veteran may disagree with how the 
Board accorded probative weight, that argument is not a 
proper basis for CUE.  See 38 C.F.R. § 20.1403 (d).  

To the extent that the veteran also contends that current 
evidence should be considered in conjunction with the 1960 
decision, only evidence that was of record at the time of the 
June 29, 1960 Board decision can be considered.  See 38 
C.F.R. § 1403(b).  

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  Moreover, such 
misapplication must result in an error that is undebatable, 
such that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
In essence, then, in order for the veteran to prevail in his 
contention of CUE, he must demonstrate that the evidence of 
record at the time of the earlier decision could have 
resulted in only one possible conclusion, namely, that he was 
entitled to a higher rating for his psychiatric disorder.

The veteran contends that one error was made when the veteran 
was not separately evaluated for his psychiatric disorder and 
his tinnitus.  The Board notes that the RO initially rated 
the veteran's tinnitus as part and parcel of his psychiatric 
disorder in a June 1957 rating decision.  The RO added 
tinnitus as part of the veteran's psychiatric disorder based 
on a March 1957 evaluation which noted ear problems in 
conjunction with his psychiatric complaints and 
manifestations.  In 1960, the Board also rated them as part 
of the same underlying disease process.  In view of the 
pertinent rating criteria, the Board cannot conclude that 
that it was clearly and unmistakably erroneous for the Board 
to have included tinnitus as part of the veteran's 
psychiatric evaluation instead of separately evaluating each 
disability.  

In 1960, the rating schedule provided that when there were 
two diagnoses covering the organic and psychiatric aspects of 
a single disability entity, only one percentage rating 
evaluation was to be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  Further, the diagnostic code 
for tinnitus, Diagnostic Code 6260 provided a maximum 
10 percent rating for tinnitus that was persistent as a 
symptom of head injury, concussion, or acoustic trauma.  At 
the time of the June 1969 Board decision, the recent medical 
evidence noted tinnitus in conjunction with the psychiatric 
complaints, not as a symptom of head injury, concussion, or 
acoustic trauma.  

Thus, the Board had a basis for including tinnitus as part of 
the psychiatric disorder.  Further, the psychiatric 
manifestations were rated as 30 percent disabling, higher 
than the rating available for tinnitus.  In addition, 
regardless, the veteran's tinnitus was not shown to warrant a 
compensable rating, even if rated on its own as the recent 
medical evidence noted tinnitus in conjunction with the 
psychiatric complaints, not as a symptom of head injury, 
concussion, or acoustic trauma.  Thus, the veteran's rating 
on this basis would not have been manifestly different.

The veteran also contends that there was CUE because the 
Board did not adjudicate a TDIU claim and apply the 
regulations pertaining to TDIU.  The Board notes that the 
veteran indicated in his VA Form 1-9, that he was precluded 
from following gainful employment.  This statement may be 
construed as a claim for a TDIU rating.  It may also be 
construed as a contention regarding the level of severity of 
the veteran's psychiatric disorder, since industrial 
impairment was a factor for rating purpose.  Even if the TDIU 
claim was raised, the RO had not adjudicated this raised 
issue.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
held that once a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU rating.  
However, the Court of Appeals for the Federal Circuit 
(Federal Circuit) clarified Roberson, stating that if the 
record shows the existence of an unadjudicated claim raised 
along with an adjudicated claim and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  If a timely 
appeal is not filed, the veteran's only recourse is to file a 
CUE claim.

The veteran's statement may be considered a claim for TDIU; 
however, this post-dated the RO decision on appeal, dated in 
February 1960.  Thus, the TDIU claim remained unadjudicated 
until the next rating decision, dated in February 1965, where 
is can be considered deemed denied per Deshotel.  The 
"adjudication" by the RO must precede an appeal to the 
Board.  As such, the matter of an appeal of a denial of TDIU 
was not before the Board in June 1960.  As such, that matter 
is not before the Board with regard to the CUE motion 
regarding the Board's June 1969 rating decision and the Board 
cannot consider this as part of the veteran's CUE motion 
since this claim has not been the subject of a final Board 
decision.  See 38 U.S.C.A. § 7104 38 C.F.R. §§ 20.1100, 
20.1400.  

The Board concludes that the Board's June 29, 1960 decision 
does not include the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the alleged error, and there is 
no basis upon which to find clear and unmistakable error in 
this decision.  The evidence of record in June 1969 did not 
require a finding in excess of 30 percent.  Based on the 
evidence of record, including the December 1959 
hospitalization summary, the Board's denial of a higher 
rating was logical and permissible.  The Board decision was 
primarily based on the VA hospitalization, as noted above.  
The veteran presented a myriad of symptoms which had 
decreased by his discharge.  As indicated, the level of 
psychiatric disability was noted to be moderate in the 
hospitalization summary.  There was a basis for the 30 
percent rating.  The 30 percent rating under Diagnostic Code 
9407 was consistent with the evidence then of record.  As 
noted, any contention regarding how this evidence was weighed 
does not amount to CUE.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the June 29, 1960 Board 
decision.  Accordingly, the veteran's motion is denied.


ORDER

The motion for revision of the June 29, 1960 Board decision 
on the basis of CUE is denied.



                       
____________________________________________
	JOHN KITLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



